EXHIBIT 10.52



RESTRICTED STOCK UNIT AGREEMENT
UNDER
JACK HENRY & ASSOCIATES, INC. RESTRICTED STOCK PLAN
(Non-Employee Directors)




THIS AGREEMENT is made as of the 18th day of November, 2014, and is between Jack
Henry & Associates, Inc., a Delaware corporation (hereinafter called the
“Company”), and _______________ (hereinafter called “Awardee”).
WHEREAS, the Board of Directors of the Company (“Board”) has adopted the Jack
Henry & Associates, Inc. Restricted Stock Plan (“Plan”) pursuant to which
restricted stock and restricted stock units may be granted to directors of the
Company; and
WHEREAS, the Company desires to make a restricted stock unit award to Awardee
pertaining to ____________________(____) shares of the Company’s Common Stock
(“Award”) under the terms hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, the parties to this Agreement agree as follows:
1.    Award Subject to Plan. This Award is made under and is expressly subject
to all the terms and provisions of the Plan, a copy of which Awardee
acknowledges has been given to Awardee, and which terms are incorporated herein
by reference. Awardee agrees to be bound by all the terms and provisions of the
Plan. Terms not defined herein shall have the meaning ascribed thereto in the
Plan.
2.    Grant of Award. Pursuant to the action of the Board, which action was
taken to be effective on November 18, 2014 (“Date of Award”), the Company awards
to Awardee ____________________(_____) Restricted Stock Units (which directly
relate to that same number of shares of Common Stock). Subject to the other
terms and conditions of the Plan and this Agreement, settlement of each RSU as
provided in Section 4 entitles Awardee to the issuance of one share of Common
Stock, or, if permitted under the Plan and where the Board elects to settle an
RSU for cash, a cash payment equal to the fair market value of the share
underlying the RSU the Board elects to settle for cash.
3.    Restrictions. Except as may be permitted under the Plan or by the Board,
the RSUs are not transferable by sale, assignment, disposition, gift, exchange,
pledge, hypothecation, or otherwise. Any attempted disposition of the RSUs, or
the levy of any execution, attachment or similar process upon the RSUs prior to
settlement, shall be null and void and without effect. Holding RSUs does not
give Awardee the rights of a shareholder (including without limitation the right
to vote or receive dividends or other distributions) with respect to shares of
Common Stock underlying the RSUs that the Company may issue under the terms and
conditions of this Agreement.






--------------------------------------------------------------------------------

EXHIBIT 10.52



4.    Settlement, Forfeiture and Share Issuance.


(a)    Settlement Date. For purposes of this Agreement the Awardee’s “Settlement
Date” shall be the earlier of (1) the day before the Company’s 2015 Annual
Meeting of the Stockholders or (2) November 18, 2015. During the period ending
on the Settlement Date, the RSUs will be subject to the risk of forfeiture and
will be nontransferable by the Awardee. If the Awardee’s directorship is
terminated before the Vesting Date, except as provided below at (c), the Awardee
shall forfeit all the RSUs.
(b)    Form of Settlement.    To the extent permissible under the Plan, the
Committee, in its sole discretion, may elect to settle an RSU by issuing shares
of Common Stock or by making a cash payment to Awardee in an amount equal to the
then fair market value of the share of Common Stock underlying the RSU being
settled, less any amounts necessary to satisfy the Company's tax withholding
obligations.
(c)     Other Settlement.
(i)    Effect of Change in Control on Settlement. Upon a Change in Control of
the Company, all RSUs shall be settled. In such event, settlement of the RSUs
shall occur at the time of the Change in Control.


(ii)    Effect of Death, Incapacity and Retirement on Settlement. Upon Awardee's
death or termination of directorship due to Incapacity or “Retirement”, no
forfeiture or accelerated settlement of the RSUs shall occur. Rather, on the
Settlement Date, a pro rata portion of the RSUs subject to this Agreement shall
be settled based on the portion of the year that elapsed from the Date of Award
prior to Awardee's termination of directorship. For purposes of this Agreement,
a "Retirement" means an Awardee's termination of directorship for the express
reason of retirement, as determined by the Board or Committee in its sole
discretion.


d.     Forfeiture. Subject to the other provisions of this Section 4, all
non-settled RSUs shall be forfeited if Awardee ceases to be a director of the
Company prior to the Settlement Date. Upon any such forfeiture, under no
circumstances will the Company be obligated to make any payment to Awardee, and
no shares of Common Stock shall be issued, as a result of such forfeited RSUs.
e.    Share Issuance. Except as otherwise provided herein, upon the settlement
of a specific number of RSUs for shares of Common Stock as provided in this
Section, the Company shall issue a corresponding number of shares of Common
Stock to Awardee on the Settlement Date or change in Control, provided that tax
withholding obligations have been satisfied as




--------------------------------------------------------------------------------

EXHIBIT 10.52



provided in Section 5. The Company’s transfer agent may issue shares of Common
Stock in certificated or book entry form as determined by the Company’s
Corporate Secretary. Upon issuance of the Shares, Awardee shall have all rights
of a shareholder with respect thereto including the right to vote and receive
all dividends or other distributions made or paid with respect to the shares of
Common Stock.
f.    Payments to Third Party. On the Settlement Date following the death of
Awardee, the shares of Common Stock, to the extent eligible to be issued, shall
be issued to Awardee’s beneficiary named in a written beneficiary designation
filed with the Company’s Corporate Secretary on a form for the Plan or, if there
is no such designated beneficiary, to Awardee’s executor or administrator or
other personal representative acceptable to the Corporate Secretary. Any request
to pay any person or persons other than Awardee shall be accompanied by such
documentation as the Company may reasonably require, including without
limitation, evidence satisfactory to the Company of the authority of such person
or persons to receive the payment.
5.    Tax Withholding. Awardee understands and agrees that, at the time any tax
withholding obligation arises in connection with the issuance of a share of
Common Stock or, if permitted under the Plan, a cash payment, the Company may
withhold, in shares of Common Stock if a valid election applies under this
Section 5 or in cash from amounts the Company owes or will owe Awardee, any
applicable minimum withholding, payroll and other required tax amounts due upon
the issuance of shares of Common Stock or cash payment. Tax withholding may be
made by any means permitted under the Plan, as approved by the Committee, and as
permitted under the law. The valuation of the RSUs, and any shares of Common
Stock that the Company may issue attributable to RSUs, for tax and other
purposes shall be determined in accordance with all applicable laws and
regulations. In the absence of the satisfaction of tax obligations, the Company
may refuse to issue shares of Common Stock or make any other payment hereunder.
6.    Dividends and Voting. Prior to an RSU settlement date, Awardee shall have
no right to receive any dividends or dividend equivalent payments with respect
to the RSUs. Awardee will have no voting rights with respect to any of the RSUs
or the shares of Common Stock underlying the RSUs.
7.    Administration. This Award has been made pursuant to a determination made
by the Board, or a committee authorized by the Board, subject to the express
terms of this Agreement, and the Board or such committee shall have plenary
authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to Awardee by the express terms hereof.
8.     Choice of Law. This Agreement shall be governed by the laws of the State
of Delaware, excluding any conflicts or choice of law rule or principle that
might




--------------------------------------------------------------------------------

EXHIBIT 10.52



otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction. Awardee is deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Missouri to
resolve any and all issues that may arise out of or relate to this agreement.
The Company has caused this Agreement to be executed on its behalf, and Awardee
has signed this Agreement to evidence Awardee’s acceptance of the terms hereof,
all as of the date first above written.
JACK HENRY & ASSOCIATES, INC.


By:    


Title: CFO




AWARDEE


                                                          


Name: _____________________


